Citation Nr: 1328375	
Decision Date: 09/05/13    Archive Date: 09/16/13

DOCKET NO.  07-17 271A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased initial increased rating for 
posttraumatic stress disorder (PTSD), evaluated as 30 
percent disabling, prior to April 17, 2010, as
50 percent disabling prior to August 31, 2012, and as 70 
percent disabling thereafter. 

2.  Entitlement to an increased rating for service-connected 
diabetes mellitus, currently evaluated as 20 percent 
disabling.  

3.  Entitlement to an initial compensable evaluation for 
service-connected pterygium, cataracts of any type, 
retinopathy or maculopathy.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to April 
1970.  His awards include the Silver Star, a Bronze Star 
with "V" device, two Army Commendation Medals with "V" 
devices, and the Combat Infantryman's Badge. 

This matter comes before the Board of Veterans' Appeals  
(Board) on appeal from a July 2006 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO) that granted service connection for 
PTSD and assigned a 30 percent disability rating, effective 
from December 29, 2004 (date of claim).  The Veteran 
appealed the issue of entitlement to an increased initial 
evaluation.  In March 2011, the RO granted the claim, to the 
extent that it increased the Veteran's rating for PTSD from 
30 percent to 50 percent, and assigned an effective date for 
the 50 percent rating of April 17, 2010.  In September 2012, 
the RO again granted the claim, to the extent that it 
increased the Veteran's evaluation to 70 percent, with an 
effective date of August 31, 2012.  Since these increases 
did not constitute a full grant of the benefits sought, the 
increased initial evaluation issue remained in appellate 
status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  

The Board remanded the claim for additional development in 
January 2010, and July 2011.  The matter has been returned 
for final appellate consideration.  

The Veteran testified before the undersigned Veterans Law 
Judge (VLJ) at a Travel Board hearing in September 2009.  A 
transcript of that hearing is of record and associated with 
the claims folder. 

The issues of entitlement to an increased rating for 
service-connected diabetes mellitus, currently evaluated as 
20 percent disabling, and entitlement to an initial 
compensable evaluation for service-connected pterygium, 
cataracts of any type, retinopathy or maculopathy, are 
addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to April 17, 2010, the Veteran's PTSD is not shown 
to have resulted in occupational and social impairment with 
reduced reliability and productivity. 

2.  For the period from April 17, 2010 to August 31, 2012, 
the Veteran's PTSD is not shown to have resulted in 
occupational and social impairment with deficiencies in most 
areas. 

3.  As of August 31, 2012, the Veteran's service-connected 
PTSD is not shown to have been productive of total 
occupational and social impairment.  


CONCLUSIONS OF LAW

1.  Prior to April 17, 2010, the criteria for an initial 
evaluation in excess of 30 percent for service-connected 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.130, 
Diagnostic Code 9411 (2012).


2.  For the period from April 17, 2010 to August 31, 2012, 
the criteria for an evaluation in excess of 50 percent for 
service-connected PTSD have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 
3.159, 4.7, 4.130, Diagnostic Code 9411 (2012).

3.  As of August 31, 2012, the criteria for an evaluation in 
excess of 70 percent for service-connected PTSD have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2012); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.130, Diagnostic 
Code 9411 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Initial Evaluation, PTSD

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7. 

The RO has evaluated the Veteran's PTSD under 38 C.F.R. § 
4.130, Diagnostic Code (DC) 9411. 

Under DC 9411, Under DC 9411, a 30 percent rating is 
assigned when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactory, with routine behavior, 
self care, and conversation normal), due to such symptoms as 
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; or mild 
memory loss (such as forgetting names, directions, recent 
events).  Id. 

A 50 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id. 

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking or 
mood, due to such symptoms as: Suicidal ideations; 
obsessional rituals that interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  Id.   

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
Gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting oneself or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id. 

The Global Assessment of Functioning (GAF) scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994). 

GAF scores ranging from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  GAF scores ranging from 51 to 60 reflect 
more moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co- workers).  GAF scores 
ranging between 61 to 70 reflect some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships.  See Quick Reference to the 
Diagnostic Criteria from DSM-IV at 47 (American Psychiatric 
Association  1994) ("QRDC DSM-IV"). 

Although some of the Veteran's recorded symptoms are not 
specifically provided for in the ratings schedule (e.g., 
such symptoms as nightmares), the symptoms listed at 38 
C.F.R. § 4.130 are not an exclusive or exhaustive list of 
symptomatology which may be considered for a higher rating 
claim.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has similarly emphasized that the list of symptoms 
under a given rating is a nonexhaustive list, as indicated 
by the words "such as" that precede each list of symptoms.  
See Vazquez-Claudio v. Shinseki, ___F.3d___, No. 2012-7114, 
2013 WL 1395804 (Fed. Cir. April 8, 2013).  It held that a 
veteran may only qualify for a given disability rating under 
§ 4.130 by demonstrating the particular symptoms associated 
with that percentage or others of similar severity, 
frequency, and duration.  Id. at 4.  Other language in the 
decision indicates that the phrase "others of similar 
severity, frequency, and duration," can be thought of as 
symptoms of like kind to those listed in the regulation for 
a given disability rating.  Id. at 2.  

As discussed above, the appeal period is from December 29, 
2004 to the present, see 38 C.F.R. § 3.400(b)(1) (2012), and 
the issue may be stated as whether the criteria for an 
evaluation in excess of 30 percent for PTSD have been met 
prior to April 17, 2010, whether the criteria for an 
evaluation in excess of 50 percent for PTSD have been met 
prior to August 31, 2012, whether the criteria for an 
evaluation in excess of 70 percent have been met thereafter.   

The Veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection.  In such a case, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  

A total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU) 
is in effect from August 31, 2012.  In addition, a report 
from the Social Security Administration (SSA), dated in June 
2002, shows that the SSA determined that the Veteran was 
disabled as of October 2001, with a primary diagnosis of 
multiple sclerosis.  

A.  Prior to April 17, 2010

A report from S.F.R., Ph.D., dated in April 2005, notes that 
the Veteran has been treated since 2003, and that he has 
symptoms consistent with PTSD.  A December 2005 report notes 
an Axis I diagnosis of PTSD, and that a GAF score of 60 was 
assigned.

VA progress notes show that the Veteran received essentially 
ongoing treatment for psychiatric symptoms beginning in 
September 2005, at which time he denied a history of 
depression or anxiety, and indicated that he had a history 
of alcohol abuse, and drug abuse.  On examination, he was AO 
(awake and oriented) times three (to person, place and 
time).  Reports, dated in April 2006, note that he was AAO x 
4 (awake, alert, and oriented to person, place, time and 
date), cooperative and appropriately groomed, and that the 
content of his speech was well-controlled, with no cursing, 
although he appeared agitated and reflected difficulty 
controlling his temper.  An October 2006 report notes signs 
of depression, anxiety, and social withdrawal, as well as 
frequent and intrusive thoughts of Vietnam, and that the 
Veteran had problems communicating with his wife.  A 
December 2006 report notes that he had just returned from a 
vacation to the mountains with his wife.  Thereafter, the 
Veteran was repeatedly noted to be AO x 3, or AO x 4, and to 
have a normal mental examination.  See e.g., reports, dated 
in January and December of 2006, February and July of 2007, 
October 2008, February, March and November of 2009.  There 
are notations that his PTSD was stable.  See e.g. reports, 
dated in February 2008, and June 2009.  A November 2009 
report notes that a depression screen was negative.  

Reports from the Vet Center, dated between 2005 and 2007, 
show that in September 2005, the Veteran to be agitated, 
hostile and sarcastic, with impaired memory and judgment.  
There were no delusions, disorganized thinking, or 
hallucinations.  The Veteran complained of symptoms that 
included sleep disturbance, low energy, and suicidal 
thoughts in the past, with none recent.  A January 2006 
report, written by T.T.M., LCSW, notes that the Veteran was 
appropriately groomed, and that he was alert and oriented to 
person, place, time, and situation.  He was able to attend 
and concentrate without distraction.  Speech was clear and 
coherent with normal rate, tone and volume.  Thought process 
was logical and goal-directed.  There was no evidence of 
delusions or hallucinations.  No tangentiality or 
circumstantiality was noted.  Mood was good, with a 
congruent range of effect.  The Veteran denied suicidal or 
homicidal ideation, intent or plans.  Between 2006 and 2007, 
the Veteran attended a number of group therapy sessions.  A 
January 2007 report shows complaints of nightmares and sleep 
difficulties.  

The evidence includes two statements from T.T.M., LCSW.  In 
a June 2006 statement, Mr. M took issue, in large part, with 
the June 2005 VA examiner's conclusion that the Veteran does 
not have PTSD.  He also argued that the June 2005 VA 
examination report was not probative, as it was not based on 
a review of the claims file, and that it was based on an 
erroneous and inadequate history.  In a December 2006 
statement, Mr. M asserts that the Veteran has total 
occupational and social impairment, memory loss, inability 
to establish and maintain effective and function work, 
social, or family relationships, deficits in thinking and 
judgment, disturbances in motivation and mood, 5-7 panic 
episodes per week, depression, impaired impulse control with 
unprovoked irritability with periods of violence and marked 
difficulty adapting to stressful situations, "even those one 
expects to meet while living in a complex society."  

A February 2007 report from a different social worker notes 
that the Veteran has been treated since January 2005, and 
that he has numerous symptoms, with regular and consistent 
individual and group therapy.  His symptoms were noted to 
include difficulty sleeping, frequent outbursts of anger, 
anxiety, hypervigilance, difficulty in relationships, and 
isolating behavior.  He was noted to be "severely impaired 
in his abilities to perform activities of daily living," and 
it was stated that his symptoms were chronic and were not 
expected to improve over time.    

A VA examination report, dated in June 2005, shows that the 
examiner stated that the Veteran's C-file had been reviewed.  
The Veteran reported the following: he had never received 
medication for control of his psychiatric symptoms.  His 
symptoms included anxiety, avoidance of situations and 
experiences that reminded him of combat, and that he 
frequently thought about combat.  He denied flashbacks, 
nightmares, hyperarousal, hypervigilance, mania, psychosis, 
and obsessive-compulsive disorder.  He denied any 
problematic alcohol or substance abuse, and reported that he 
had been sober and not used any drugs for the past 14 years.  
His sleep was sometimes disturbed due to anxiety, but he 
frequently slept adequately throughout the night.  The 
examiner noted that no new psychiatric symptoms had appeared 
in the past year.  He had received psychiatric evaluations 
in the past, but he was not receiving any ongoing treatment 
except for bi-weekly treatment at the Vet Center for the 
past four to five months.  He had never been hospitalized 
for psychiatric symptoms, and he has never attempted 
suicide.  He was currently taking Prozac, and the 
predominant reason for this was his multiple sclerosis, 
although it had improved his anxiety somewhat.  He had been 
married for the past 34 years and had a daughter.  He 
endorsed having a good relationship with all of his family 
members.  

On examination, the Veteran was alert and oriented to all 
spheres.  There was good grooming and eye contact.  Speech 
had normal rate, tone, and volume, without loosening of 
associations, tangentiality, circumstantiality, or flight of 
ideas.  Speech was logical, linear, and goal-directed.  The 
Veteran denied any suicidal or psychotic thinking.  There 
were no obvious delusional constructs.  He complained that 
his mood was "frustrated."  Affect was full-range.  He 
appeared angry discussing his treatment at the Bay Pines 
VAMC.  Cognition was intact.  Insight and judgment were 
moderate.  The Axis I diagnosis was anxiety disorder, not 
otherwise specified (NOS).  A GAF score of 58 was assigned.  
The examiner stated that the Veteran did not meet the 
criteria for PTSD, that there were no impairments of thought 
process or communication, and that no other mental disorders 
were found

A VA examination report, dated in June 2006, shows that the 
examiner stated that the Veteran's C-file had been reviewed.  
The Veteran complained of symptoms that included nightmares 
and flashbacks, with at least one nightmare per night.  He 
also reported avoidance behaviors, and that he had been an 
isolationist his entire life.  The examiner noted that he 
displayed hyperarousal with extreme irritability.  The 
Veteran stated the following: he and his wife no longer 
slept in the same bed due to his violent nightmares.  He 
slept no more than three hours at a time.  His symptoms were 
triggered by television, and anti-war sentiments.  His mood 
was good.  He had vibrant energy, and he had a fun outlook 
on life.  He had been doing much better since he began 
treatment at the Vet Center.  He had a long history of IV 
(intravenous) drug abuse, but had not done any "hard drugs" 
since 1987.  He had a history of alcoholism since age 16.  
He had a history of assaultive behavior, with the most 
recent assault over three years before.  He stopped working 
in 2000 due to multiple sclerosis.  He lived with his wife 
of 35 years, and said that she was "wonderful."  He had one 
daughter, and had a good relationship with her, as well as 
his family.  The examiner noted the following: the Veteran 
was completely independent in activities of daily living.  
He denied suicidal and homicidal intent or plan.   

On examination, the Veteran was mildly irritable with an 
affect of average range and intensity; it was appropriate to 
thought content.  He was oriented times four (person, place, 
time, and date).  Memory was intact.  He was coherent, 
logical, and goal-directed.  There was no FOI (flight of 
ideas), LOA (looseness of associations) or thought-blocking.  
He was not circumstantial or tangential.  He was not 
reporting any current AH (audio hallucinations), VH (visual 
hallucinations), delusions.  He was not suicidal or 
homicidal.  Insight and judgment were fair.  The Axis I 
diagnoses were combat-related PTSD, nicotine dependence, 
cannabis dependence, and polysubstance dependence in 
sustained full remission.  He was assigned a GAF score of 
65.  The examiner characterized the Veteran's disability as 
"moderately disabling," stated that he was employable, and 
that he had a fair capacity for adjustment, noting that the 
Veteran had very significant medical illnesses.  

The Board finds that prior to April 17, 2010, an initial 
evaluation in excess of 30 percent is not warranted.  The 
Veteran's symptoms are not sufficiently severe to have 
resulted in occupational and social impairment with reduced 
reliability and productivity.  The totality of the evidence 
more closely resembles the criteria for not more than an 
initial 30 percent rating.  The Veteran has reported that he 
has been married for well over 30 years, that he has a 
daughter, and that he has a good relationship with all of 
his family members.  There is no demonstrated impairment of 
memory, or thought process, and no evidence to show the 
presence of hallucinations or delusions.  He is not shown to 
be suicidal or homicidal.  Insight and judgment have been 
characterized as "fair" and "moderate."  The Veteran's GAF 
scores have ranged between 58 and 65, which indicates mild 
to moderate symptoms.  See QRDC DSM-IV.  The June 2006 VA 
examiner specifically characterized the Veteran's symptoms 
as moderate.  

The Board has considered the reports of the Vet Center 
social workers, who assert that the Veteran has total 
impairment due to his PTSD.  However, none of these care 
providers cite to clinical findings to support this 
conclusion.  Their determinations are also significantly at 
odds with the findings in the VA progress notes (which are 
far more extensive) and the demonstrated range of GAF 
scores.  For example, contrary to statements in the Vet 
Center reports, the VA progress notes contain no evidence of 
impaired memory, or panic attacks.  Similarly, while the 
February 2007 statement from the Vet Center social worker 
notes that the Veteran was "severely impaired in his 
abilities to perform activities of daily living," the June 
2006 VA examiner stated that the Veteran was completely 
independent in activities of daily living.  In addition, Mr. 
M's conclusions are not supported by the findings in his own 
report, dated in January 2006.  Finally, the conclusions of 
the social workers from the Vet Center are afforded less 
probative value than the conclusions of the VA examiners, as 
the VA examiners are both shown to be physicians.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (the 
probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches).  

In summary, prior to April 17, 2010, there is insufficient 
evidence of such symptoms as flattened affect; irregular 
speech; difficulty in understanding complex commands; 
impairment of short- and long-term memory; and impaired 
abstract thinking, nor are the other PTSD symptoms shown to 
have resulted in such impairment.  The Board therefore finds 
that the Veteran's symptoms are not of such severity to 
approximate, or more nearly approximate, the criteria for an 
initial evaluation in excess of 30 percent under DC 9411 
prior to April 17, 2010.  See 38 C.F.R. § 4.7.  

B.  April 17, 2010 to August 31, 2012

The Veteran was examined on April 17, 2010.  The examination 
report shows that the examiner stated that the Veteran's C-
file had been reviewed.  The Veteran was noted to be taking 
Fluoxetene for depression.  The Veteran complained of 
symptoms that included depression, decreased energy and 
libido, feeling worthless, hopeless and helpless, poor 
sleep, concentration, intrusive thoughts, anxiety, anger, 
and a "horrible temper."  He stated that he was smoking a 
great deal of marijuana every day for pain relief.  He 
stated that he had spent a day in jail for fighting about 
one year before.  He reported that he had been married 40 
years "and for the most part they get along."  He indicated 
that he did not have any social relationships, and that he 
liked to work in his garden and sit in his yard.  The report 
states that there was no history of suicide attempts.  

On examination, the Veteran was cooperative, relaxed, 
attentive and friendly.  Affect was constricted, and mood 
was depressed.  Attention was intact.  He was oriented to 
person, time and place.  Thought process was unremarkable.  
There were no delusions, hallucinations, inappropriate 
behavior, or homicidal thoughts.  There were suicidal 
thoughts without intent or plan.  For judgment, it was noted 
that he understood the outcome of behavior.  For insight, it 
was noted that he understood that he has a problem.  Impulse 
control was poor.  Effects on activities of daily living 
were characterized as "none" (dressing, undressing, bathing, 
self-feeding, grooming, and toileting), "moderate" 
(recreational activities, driving, traveling, shopping, and 
household chores), and "prevents" (sports and exercise).  
The Veteran was able to maintain personal hygiene.  Remote 
memory was normal.  Recent and immediate memory were mildly 
impaired.  The examiner characterized the Veteran's symptoms 
as moderate, daily, and chronic.  

The Veteran reported that he had not been employed for 10 
years, due to multiple sclerosis and other problems.  The 
examiner noted that the Veteran himself did not relate his 
unemployability to his PTSD.  The Axis I diagnoses were 
PTSD, cannabis dependence, and depression due to a GMC 
(general medical condition) (multiple sclerosis and pain).  
The examiner noted that the Veteran's physical conditions 
exacerbated his PTSD, and that he had increased feelings of 
being out of control.  He had hyperarousal, intrusive 
thoughts and dreams, avoidance behavior, anxiety, 
depression, irritability, and major mood swings that 
interfered with social and occupational functioning.  A GAF 
score of 48 was assigned.  The examiner indicated that there 
was not total occupational and social impairment due to PTSD 
signs and symptoms, that PTSD signs and symptoms did not 
result in deficiencies in the areas of judgment, thinking, 
family relations, work, mood, or school, but that there was 
reduced reliability and productivity due to PTSD symptoms.  
The examiner concluded that the Veteran's PTSD had worsened 
due to his increasing medical problems.  

VA progress notes show that the Veteran received ongoing 
treatment for psychiatric symptoms.  A July 2010 report 
notes that the Veteran complained of mild depression.  There 
was no suicidal or homicidal ideation.  Screens for 
depression, and PTSD, were negative.  

VA hospital reports show that in early February 2012, the 
Veteran was hospitalized for about one week following a 
suicide threat.  He reported that his wife had kicked him 
out of the house two months before due to ongoing substance 
abuse, and that he had been living in the woods.  His GAF 
score upon admission was 20.  Upon discharge, he stated that 
he had reconciled with his wife, and that he would be 
returning home.  He denied homicidal or suicidal ideation.  
He denied psychotic symptoms, or "any significant PTSD 
symptomatology."  His GAF upon discharge was 49.  

Following his discharge from the VA hospital, the Veteran 
immediately entered a VA substance abuse treatment program.  
A February 13, 2012 report notes a GAF score of 62, with a 
low for the year of 20.  A February 23, 2012 report notes a 
GAF score of 62, with a high for the past year of 62.  
Subsequent progress notes show that he continued to receive 
ongoing treatment for psychiatric symptoms, with findings 
through late August tending to show that he was alert and 
oriented times four, with normal speech and thought 
processes, cognition within normal limits, no hallucinations 
or delusions, and adequate grooming and hygiene.  See e.g., 
reports, dated in March, May, June and August of 2012.  In 
May 2012, the Veteran reported that his symptoms had 
decreased, and in July 2012, he reported that his symptoms 
had "much improved."  

The Board finds that prior to August 31, 2012, an evaluation 
in excess of 50 percent is not warranted.  The Veteran's 
symptoms are not shown to be sufficiently severe to have 
resulted in occupational and social impairment with 
deficiencies in most areas.  The preponderance of the 
evidence shows that the Veteran's PTSD more closely 
resembles the criteria for not more than a 50 percent 
rating.  The findings as to such things as the Veteran's 
speech, thought processes, memory, and insight, and 
judgment, are not shown to be sufficiently severe to warrant 
an increased evaluation.  Overall, other than upon admission 
for hospitalization in February 2012, his GAF scores have 
ranged between 48 and 62, which indicates mild to serious 
symptoms.  The April 2010 VA examiner characterized the 
Veteran's symptoms as moderate, and the examiner indicated 
that that PTSD signs and symptoms did not result in 
deficiencies in the areas of judgment, thinking, family 
relations, work, mood, or school.  

Consideration has been given to the Veteran's one week 
hospitalization in February 2012, at which time his GAF 
score was 20 upon admission.  However, this appears to have 
been no more than a temporary exacerbation of his condition, 
as opposed to a worsening of his underlying condition.  
Specifically, the Veteran was noted to be under the 
influence of narcotics at the time of his suicide threat, 
following being told to leave his home by his wife.  See 
February 23, 2012 VA progress note (in which a VA physician 
characterized this suicide attempt as occurring in a 
"setting of amphetamine intoxication").  In addition, the 
Veteran's GAF score was 62 upon discharge six days later.  
He immediately went into a VA substance abuse treatment 
program, and he was assigned VA GAF scores of 62 on February 
13th and February 23rd of 2012.  The subsequently-dated VA 
progress notes, discussed supra, simply do not contain 
findings consistent with a 70 percent rating.  

The Board therefore finds that the Veteran's symptoms are 
not of such severity to approximate, or more nearly 
approximate, the criteria for an evaluation in excess of 50 
percent under DC 9411 prior to August 31, 2012.  See 38 
C.F.R. § 4.7.  

C.  As of August 31, 2012

The Veteran was examined on August 31, 2012.  The 
examination report shows that the examiner stated that the 
Veteran's C-file had been reviewed.  The report notes that 
the Veteran had been hospitalized for suicidal ideation in 
the context of intoxication (cannabis and amphetamines) for 
about one week in February 2012.  The Veteran reported that 
his sleep had improved with medication, to about 7 hours per 
night.  He reported symptoms that included isolating 
behavior, depressed mood, low energy, poor sleep, attention 
and concentration, and suicidal ideations without plan or 
intent.  It was noted that the Veteran had received 
substance abuse treatment since February 2012.  The Veteran 
stated that he was living with his wife of 42 years, and 
that his relationship was getting better.  He stated that 
his relationship with his daughter was good, although they 
did not talk a lot.  He said that he had no friends, and 
that in general he did not get along with others because he 
could not trust people.  The report indicates that the 
Veteran had difficulty falling or staying asleep, and 
irritability or outbursts of anger, that were of moderate 
intensity.  The examiner indicated that the Veteran's 
symptoms included depressed mood, anxiety, suspiciousness, 
chronic sleep impairment, mild memory loss, impairment of 
long and short-term memory, disturbances of motivation and 
mood, difficulty in establishing and maintaining effective 
work and social relationships, difficulty in adapting to 
stressful circumstances, including work or a worklike 
setting, inability to establish and maintain effective 
relationships, and suicidal ideation.  

On examination, the Veteran was clean and neatly groomed and 
appropriately dressed.  He was awake and oriented times 
four, with a full range of affect.  Speech rate and tone, 
and thought content and progression, were unremarkable.  The 
report indicates that there was no flight of ideas, 
looseness of associations, hallucinations, or delusions.  
Memory, and attention and concentration, were within normal 
limits.  The Veteran denied current homicidal or suicidal 
ideation.  Insight and judgment were good.  The Axis I 
diagnoses were chronic PTSD, and polysubstance dependence in 
early remission since February 2012.  He was assigned a GAF 
score of 50.  

The examiner indicated that the Veteran's symptoms were 
productive of occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking and/or mood.  The examiner 
noted that the Veteran's symptoms interfere with his sleep 
and concentration, and that they will interfere with his 
ability to learn new tasks at work.  His symptoms of 
suspiciousness, irritability, and avoidance behaviors will 
significantly interfere with his ability to establish and 
maintain effective relationships at work.  He was not able 
to effectively deal with stressful circumstances to include 
worklike settings.  His ability to understand and follow 
instructions, to retain instructions, to sustain 
concentration to perform simple tasks, and to sustain 
concentration to task persistence and pace, were all 
considered moderately impaired.  His ability to respond 
appropriately to coworkers, supervisors, or the general 
public, and to respond appropriately to changes in the work 
setting, were considered to be markedly impaired.

A VA progress note, dated August 31, 2012, shows that the 
Veteran received substance abuse treatment.  The report 
states that the Veteran's mood was stable, and that there 
were no complaints of, or evidence of, depressive symptoms.  
The report states that his anxiety and PTSD continued to be 
much-improved on his current medication.  The Veteran 
reported that he slept well, with only occasional nightmares 
or bad dreams.  There were no complaints of, or evidence of, 
any other anxiety or PTSD symptoms.  There were no 
complaints of hopelessness, irritability, or hallucinations.  
There was no evidence of manic or psychotic symptoms.  The 
Veteran denied any suicidal or homicidal ideation, intent, 
or plan.  The assessment was that he was presently stable.  

The Board finds that as of August 31, 2012, an evaluation in 
excess of 70 percent is not warranted.  The VA examination 
report shows that the Veteran stated that he was living with 
his wife of 42 years, and that his relationship was getting 
better.  He endorsed having a good relationship with his 
daughter, although they did not talk a lot.  His speech and 
thought content, were unremarkable.  There were no flight of 
ideas, looseness of associations, hallucinations, or 
delusions.  Memory, attention, and concentration, were 
within normal limits.  The Veteran denied current homicidal 
or suicidal ideation.  Insight and judgment were good.  He 
said that he had no friends, and that in general he did not 
get along with others because he could not trust people.  
During the time period in issue, the Veteran was assigned 
one GAF score, of 50.  This is evidence of serious symptoms.  
See QRDC DSM-IV.  However, the VA examiner noted that two of 
his symptoms, difficulty falling or staying asleep, and 
irritability or outbursts of anger, were of no more than 
moderate intensity.  The examiner indicated that the 
Veteran's symptoms were productive of occupational and 
social impairment with deficiencies in most areas, and this 
indicates that the criteria for no more than a 70 percent 
evaluation have been met.  See 38 C.F.R. § 4.130, General 
Rating Formula.  The only other relevant evidence is the 
August 2012 VA progress note which states that the Veteran's 
PTSD continued to be "much-improved" on his current 
medication.  The Veteran reported that he slept well, with 
only occasional nightmares or bad dreams.  There were no 
complaints of, or evidence of, any other anxiety or PTSD 
symptoms.  Finally, there is no evidence of gross impairment 
in thought processes or communication, disorientation to 
time or place, or memory loss for names of close relatives, 
own occupation, or own name, nor are the Veteran's 
psychiatric symptoms otherwise shown to have resulted in 
total occupational and social impairment. 

In summary, the evidence does not show that the Veteran has 
psychiatric symptoms that are so severe as to warrant a 100 
percent rating, and the claim must be denied. 



D.  Conclusion

In deciding this claim, the Board acknowledges that the 
Veteran is competent to report symptoms of his psychiatric 
disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, he is 
credible in his reports of symptoms and their effect on his 
activities.  He is not however competent to identify a 
specific level of disability of his disability according to 
the appropriate diagnostic code.  Such competent evidence 
concerning the nature and extent of the Veteran's service-
connected psychiatric disability has been provided by VA 
medical professionals who have examined him.  The medical 
findings directly address the criteria under which this 
disability is evaluated.  The Board finds these records to 
be the only competent and probative evidence of record, and 
therefore is accorded greater weight than the Veteran's 
subjective complaints of increased symptomatology.  See 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

Consideration has also been given to whether the schedular 
evaluation is inadequate, thus requiring that the RO refer a 
claim to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, for consideration of "an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities."  38 C.F.R. 
§ 3.321(b)(1) (2012); Barringer v. Peake, 22 Vet. App. 242, 
243-44 (2008) (noting that the issue of an extraschedular 
rating is a component of a claim for an increased rating and 
referral for consideration must be addressed either when 
raised by the veteran or reasonably raised by the record).  
In determining whether an extra-schedular evaluation is for 
consideration, the Board must first consider whether there 
is an exceptional or unusual disability picture, which 
occurs where the diagnostic criteria do not reasonably 
describe or contemplate the severity and symptomatology of a 
Veteran's service-connected disability.  See Thun v. Peake, 
22 Vet. App. 111, 115 (2008).  If there is an exceptional or 
unusual disability picture, the Board must next consider 
whether the disability picture exhibits other factors such 
as marked interference with employment and frequent periods 
of hospitalization.  Thun, 22 Vet. App. at 115-16.  When 
those two elements are met, the appeal must be referred for 
consideration of the assignment of an extra-schedular 
rating.  Otherwise, the schedular evaluation is adequate, 
and referral is not required.  38 C.F.R. § 3.321(b)(1) 
(2012); Thun, 22 Vet. App. at 116.

The schedular evaluation in this case is not inadequate.  An 
evaluation in excess of 70 percent is provided for certain 
manifestations of the service-connected PTSD disability, but 
the evidence reflects that those manifestations are not 
present in this case.  Additionally, the diagnostic criteria 
adequately describe the severity and symptomatology of the 
Veteran's disability, as the criteria assess the level of 
occupational and social impairment attributable to the 
Veteran's symptoms, and the level of functioning.  As the 
Board finds that the Veteran's disability picture is 
contemplated by the rating schedule, the inquiry ends and 
the Board need not consider whether the disability picture 
exhibits other related factors such as marked interference 
with employment and frequent periods of hospitalization.  
Accordingly, referral for consideration of an extra-
schedular rating is not warranted.
 
In deciding the Veteran's claim, the Board has considered 
the determinations in Fenderson v. West, 12 Vet. App. 119, 
126 (1999), and Hart v. Mansfield, 21 Vet. App. 505 (2007), 
and whether the Veteran is entitled to an increased 
evaluation for separate periods based on the facts found 
during the appeal period.  As noted above, the Board does 
not find evidence that the Veteran's evaluations should be 
increased for any other separate period based on the facts 
found during the whole appeal period.  The evidence of 
record supports the conclusion that the Veteran is not 
entitled to increased compensation during any time within 
the appeal period.  The Board therefore finds that the 
evidence is insufficient to show that the Veteran had a 
worsening of the disability on appeal such that an increased 
initial evaluation is warranted. 

In reaching this decision, the Board considered the benefit- 
of-the-doubt rule; however, as the preponderance of the 
evidence is against the appellant's claim, such rule is not 
for application.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). 



II.  The Veterans Claims Assistance Act of 2000

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103 , 5103A (West 2002); 38 
C.F.R. § 3.159 (2012).  The notification obligations in this 
case were accomplished by way of letters from the RO to the 
Veteran dated in December 2006, and February 2007.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 
19 Vet. App. 103   (2005), rev'd on other grounds, 444 F. 3d 
1328   (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

The Board notes that this appeal involves a claim for an 
initial increased evaluation for PTSD.  Thus, although two 
VCAA notices were issued, where, as here, service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service 
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice was 
intended to serve has been fulfilled; no additional 
§ 5103(a) notice is required.  Dingess, 19 Vet. App. at 491. 

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
It appears that all known and available post-service records 
relevant to the issue on appeal have been obtained and are 
associated with the Veteran's claims file.  The RO has 
obtained the Veteran's VA and non-VA medical records, and 
SSA records.  The Veteran has been afforded three VA 
examinations.  Simply stated, the Board finds that the post-
service medical record provides evidence against this claim. 

In January 2010, and July 2011, the Board remanded this 
claim.  In January 2010, the Board directed that the Veteran 
be scheduled for a VA psychiatric examination.  In April 
2010, this was done.  In July 2011, the Board directed that 
the Tampa Vet Center be contacted and that an attempt be 
made to obtain all of the treatment notes related to the 
Veteran's individual and group psychotherapy since January 
2005.  This has been done.  The Board also directed that the 
Veteran be afforded another examination, and in August 2012, 
this was done.  Concerning these examinations, when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  Here, the VA examination reports show that the 
examiners reviewed the Veteran's medical history, recorded 
his current complaints, conducted an appropriate 
examination, provided the appropriate findings, and rendered 
diagnoses that are consistent with the remainder of the 
evidence of record.  

In September 2009, the Veteran was provided an opportunity 
to set forth his contentions during a hearing before the 
undersigned at the RO.  In Bryant v. Shinseki, 23 Vet. App. 
488 (2010), the U.S. Court of Appeals for Veterans Claims 
recently held that 38 C.F.R. § 3.103(c)(2) requires that the 
RO Decision Review Officer who chairs a hearing to fulfill 
two duties: (1) the duty to fully explain the issues and (2) 
the duty to suggest the submission of evidence that may have 
been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 
(2010). 

Here, during the September 2009 hearing, the undersigned 
identified the issue on appeal.  Also, information was 
solicited regarding the severity of his disability.  The 
testimony did not reflect that there were any outstanding 
medical records available that would support his claim.  
Therefore, not only was the issue "explained . . . in terms 
of the scope of the claim for benefits," but "the 
outstanding issues material to substantiating the claim" 
were also fully explained.  See Bryant, 23 Vet. App. at 497.  
Moreover, the hearing discussion did not reveal any evidence 
that might be available that had not been submitted.  As 
such, the Board finds that, consistent with Bryant, the 
undersigned has complied with the duties set forth in 38 
C.F.R. 3.103(c)(2) and that the Board may proceed to 
adjudicate the claim based on the current record.  

The Board concludes, therefore, that decisions on the merits 
at this time do not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993). 

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by a failure of VA in its duty to 
assist, and that any violation of the duty to assist could 
be no more than harmless error.  See Conway  v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004). 


ORDER

Prior to April 17, 2010, a rating in excess of 30 percent 
for service-connected PTSD is denied.

For the period from April 17, 2010 to August 31, 2012, a 
rating in excess of 50 percent for service-connected PTSD is 
denied.

As of August 31, 2012, a rating in excess of 70 percent for 
service-connected PTSD is denied.


REMAND

With regard to the claims of entitlement to an increased 
rating for service-connected diabetes mellitus, currently 
evaluated as 20 percent disabling, and entitlement to an 
initial compensable evaluation for service-connected 
pterygium, cataracts of any type, retinopathy or 
maculopathy, in March 2012, the RO denied the claim for an 
increased rating for diabetes mellitus, and granted service 
connection for "pterygium, cataracts of any type, 
retinopathy or maculopathy."  In May 2012, the Veteran filed 
a timely notice of disagreement (NOD) as to the denial of 
the increased rating claim, and the issue of an initial 
compensable evaluation for his eye disability.  A statement 
of the case has not yet been issued as to these claims.  
Because a timely NOD was filed to the March 2012 rating 
decision, the RO must now provide the Veteran with a 
statement of the case on these issues.  See Manlincon v. 
West, 12 Vet. App. 238 (1999). 




Accordingly, the case is REMANDED for the following action:

Issue a statement of the case with 
respect to the issues of entitlement to 
an increased rating for service-
connected diabetes mellitus, currently 
evaluated as 20 percent disabling, and 
entitlement to an initial compensable 
evaluation for service-connected 
pterygium, cataracts of any type, 
retinopathy or maculopathy.  The Veteran 
should be advised that he may perfect 
his appeal of these issues by filing a 
Substantive Appeal within 60 days of the 
issuance of the Statement of the Case.  
See 38 C.F.R. § 20.302(b). 

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals  or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2012).


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


